                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE VANCE E. JOHNSON,
                                  11                                                      Case No. 21-00052 BLF (PR)
                                                        Petitioner.
                                  12                                                      ORDER OF DISMISSAL; DENYING
Northern District of California




                                                                                          CERTIFICATE OF
 United States District Court




                                  13                                                      APPEALABILITY; DENYING
                                                                                          PENDING MOTION AS MOOT
                                  14

                                  15
                                                                                          (Docket No. 5)
                                  16

                                  17

                                  18          Petitioner, a California prisoner, filed a petition for writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. Petitioner has paid the filing fee.
                                  20   Dkt. No. 4.
                                  21

                                  22                                           DISCUSSION
                                  23          A second or successive petition containing previously raised or new claims may not
                                  24   be filed in the district court unless the petitioner first obtains from the United States Court
                                  25   of Appeals an order authorizing the district court to consider the petition. 28 U.S.C. §
                                  26   2244(b)(3)(A).
                                  27          It appears that the instant habeas petition is second or successive. Petitioner
                                  28   indicates in the instant petition that he filed a federal habeas petition in this district which
                                   1   was denied in 2006. Dkt. No. 1-2 at 18-19; see Johnson v. Runnels, Case No. 02-05537
                                   2   CW (PR). In that previous action, Petitioner challenged the same state conviction in 1999
                                   3   (case no. B9341054) out of Santa Clara County Superior Court for two counts of
                                   4   carjacking, robbery, and attempted robbery, along with enhancements. Dkt. No. 1-2 at 19.
                                   5   In the instant action, Petitioner again challenges the same conviction based on a new claim
                                   6   that the trial court lacked jurisdiction. Id. at 21. Accordingly, this action is clearly a
                                   7   second or successive petition.
                                   8          Before a second or successive petition may be filed in the district court, Petitioner
                                   9   must first obtain an order from the Ninth Circuit Court of Appeals authorizing this Court to
                                  10   consider a renewed challenge to his state conviction. See 28 U.S.C. § 2244(b)(3)(A).
                                  11   Petitioner has not presented such an order from the Ninth Circuit. Accordingly, the instant
                                  12   petition must be dismissed in its entirety as second and successive.
Northern District of California
 United States District Court




                                  13

                                  14                                          CONCLUSION
                                  15          For the foregoing reasons, the instant petition for a writ of habeas corpus is
                                  16   DISMISSED without prejudice as second and successive. Petitioner may file another
                                  17   petition challenging the same state conviction in this Court if he obtains the necessary
                                  18   order from the Ninth Circuit.
                                  19          In light of this dismissal, Petitioner’s motion for an extension of time is DENIED as
                                  20   moot. Dkt. No. 5.
                                  21          No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  22   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on
                                  23   certificate of appealability in same order that denies petition). Petitioner has not shown
                                  24   “that jurists of reason would find it debatable whether the petition states a valid claim of
                                  25   the denial of a constitutional right and that jurists of reason would find it debatable
                                  26   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
                                  27   U.S. 473, 484 (2000).
                                  28                                                   2
                                   1            This order terminates Docket No. 5.
                                   2            IT IS SO ORDERED.
                                   3   Dated: __April 28, 2021________                     ________________________
                                                                                           BETH LABSON FREEMAN
                                   4
                                                                                           United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal; Denying COA
                                       PRO-SE\BLF\HC.21\000052Johnson_dism(sec&succ)
                                  26

                                  27

                                  28                                                   3
